Exhibit 10.13

 

STATE OF ALABAMA   ) COUNTY OF MOBILE   )

WARRANTY DEED

KNOW ALL MEN BY THESE PRESENTS, that MCALEER COMPUTER ASSOCIATES, INC., an
Alabama Corporation, hereinafter called the Grantor, in consideration for the
sum of TEN AND NO/100 DOLLARS ($10.00) cash and other good and valuable
considerations to said Grantor in hand paid by COMPUTER SOFTWARE INNOVATIONS,
hereinafter called the Grantee, the receipt of which is hereby acknowledged by
the Grantor, does hereby, subject to the matters and things hereinafter set
forth, grant, bargain, sell and convey unto the Grantee, all that real property
situate, lying and being in the County of Mobile, State of Alabama, described as
follows, to wit:

PARCEL A

Lot B of a Resubdivision of Lot 16, Bel Air Executive Park, Second Unit, as
recorded in Map Book 37, page 28 of the Probate Court Records of Mobile County,
Alabama.

PARCEL B

Lot 15 of Parcel 2, Bel Air Executive Park, 2nd Unit, according to the plat
thereof recorded in Map Book 29, page 105 of the records in the office of the
Judge of Probate of Mobile County, Alabama

SUBJECT TO THE FOLLOWING:

1. Right of way granted to Alabama Power Company by instrument(s) recorded in
Real Property Book 3435, page 353.

2. Easement granted City of Mobile, a municipal corporation, by Louise E. M.
Farnell, et al dated September 22, 1961 and recorded in Real Property Book 288,
page 568.

3. Easement granted Board of Water and Sewer Commissioners by E.G. Farnell and
Louise E. Farnell dated November 8, 1954 and recorded in Deed Book 648, page
624.

4. Right of way granted to Alabama Power Company by instrument(s) recorded in
Deed book 725, page 235.

5. Easement and right of way condemned by Alabama Power Company vs Edwin
Farnell, (Probate Court Case #6757)

6. Right of way granted to Alabama Power Company by instrument(s) recorded in
Real Property Book 2050, page 53.

7. Building setback line and drainage and utility line easements as shown on the
recorded plat of said Subdivision.



--------------------------------------------------------------------------------

together with all and singular the rights, privileges, tenements, hereditaments
and appurtenances thereunto belonging, or in anywise appertaining; TO HAVE AND
TO HOLD the same unto the said Grantee, and to the successors and assigns of
such survivor, forever.

This conveyance is made subject to any rights of way, restrictive covenants,
building setback lines, easements or reservations, including the reservation of
oil, gas and other minerals which may be of record in the Office of the Judge of
Probate Court of Mobile County, Alabama affecting the above described property.

All recording references are to the office of the Judge of Probate of Mobile
County, Alabama.

And, except as to taxes hereafter falling due, or assessed or applied, including
any unpaid installments of paving assessments, which are assumed by the Grantee,
and except for the other matters and things hereinabove mentioned, the said
Grantor, its successors and assigns, hereby covenant with the Grantee, its
successors and assigns, that Grantor is seized of an indefeasible estate in fee
simple in said property, that said property is free from all encumbrances and
that Grantor does hereby warrant and will forever defend the title to said
property unto the Grantee, its successors and assigns, against the lawful claims
of all persons.

IN WITNESS WHEREOF, the Grantor has caused these presents to be signed and
sealed this the 2nd day of January, 2007.

 

MCALEER COMPUTER ASSOCIATES, INC. By:  

/s/ William J. McAleer

  William J. McAleer, President GRANTOR

 

STATE OF ALABAMA    ) COUNTY OF MOBILE    )

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that                          whose name as                             
of MCALEER COMPUTER ASSOCIATES, INC., a corporation, is signed the foregoing
conveyance and who is known to me, acknowledged before me on this day that,
being informed of the contents of the conveyance, he, as such officer, and with
full authority, executed the same voluntarily for and as the act of said
corporation.

 

2



--------------------------------------------------------------------------------

Given under my hand and official seal this the          day of
                    , 2007.

 

 

NOTARY PUBLIC, MOBILE COUNTY, ALABAMA

GRANTEE’S ADDRESS:

900 East Main Street

Suite T

Easley, SC 29640

PREPARED BY:

MICHAEL E. BALLARD

Ulmer, Hillman & Ballard, P.C.

1908 Government Street

P.O. Box 66196

Mobile, Alabama 36660

(251)473-4228

 

3